      Case 4:21-cv-01469 Document 1 Filed on 05/03/21 in TXSD Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


WAYNE THOMAS,                       )
an individual,                      )
                                    )                  Case No.: 4:21-cv-1469
       Plaintiff,                   )
v.                                  )
                                    )
GESSNER HARWIN PROPERTIES, L.P., )
a Texas Limited Partnership,        )
                                    )
       Defendant.                   )
____________________________________)

                                           COMPLAINT

       Plaintiff, WAYNE THOMAS, through his undersigned counsel, hereby files this

Complaint and sues GESSNER HARWIN PROPERTIES, L.P., a Texas Limited Partnership, for

injunctive relief, attorneys’ fees and costs pursuant to 42 U.S.C. § 12181 et seq.,

(“AMERICANS WITH DISABILITIES ACT” or “ADA”) and alleges:

                                JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (the “ADA”). This Court is vested

with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has supplemental

jurisdiction over the subject matter of all other claims pursuant to 28 U.S.C. §1367(a).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), because the

Defendant’s Property, which is the subject of this action, is located in Harris County, Texas.

       3.      Plaintiff, WAYNE THOMAS (hereinafter referred to as “MR. THOMAS” or

“Plaintiff”), is a resident of the State of Texas in Harris County.

       4.      MR. THOMAS is a qualified individual with a disability under the ADA. MR.
      Case 4:21-cv-01469 Document 1 Filed on 05/03/21 in TXSD Page 2 of 6




THOMAS is paralyzed from the waist down.             MR. THOMAS is a paraplegic and uses a

wheelchair as his primary means of mobility.

       5.      Due to his disability, Plaintiff is substantially impaired in several major life

activities, such as walking and standing, and requires a wheelchair for mobility.

       6.      Defendant, GESSNER HARWIN PROPERTIES, L.P., a Texas Limited

Partnership (hereinafter referred to as “Defendant”), is registered to do business in the State of

Texas. Upon information and belief, Defendant is the owner, lessor and/or operator of the real

property and improvements which are the subject of this action, to wit: the “Property,” Gessner

Harwin Plaza, generally located at 5895 Gessner Dr., Houston, Texas 77036.

       7.      All events giving rise to this lawsuit occurred in the Southern District of Texas.

                                           COUNT I
                              (VIOLATION OF TITLE III OF THE ADA)

       8.      Plaintiff realleges and incorporates into this cause of action each and every

allegation contained in the previous paragraphs of this Complaint.

       9.      The Property, a retail shopping plaza, is open to the public and provides goods

and services to the public.

       10.     Plaintiff has visited the Property multiple times and attempted to utilize the goods

and services offered at the Property and plans to return to the Property in the near future.

       11.     During his most recent visit, MR. THOMAS experienced serious difficulty

accessing the goods and utilizing the services therein due to the architectural barriers discussed

in this Complaint. Moreover, but for the inaccessible condition of the Property, Plaintiff would

like to visit the Property more often.

       12.     Due to the barriers, Plaintiff has been unable to, and continues to be unable to,


                                                     2
      Case 4:21-cv-01469 Document 1 Filed on 05/03/21 in TXSD Page 3 of 6




enjoy full and equal access to good and services offered at the Property, owned, leased, and/or

operated by Defendant. Additionally, MR. THOMAS continues to desire to visit the Property,

but fears that he will again encounter serious difficulty and safety hazards due to the barriers

discussed herein which still exist.

       13.     Defendant has discriminated, and continues to discriminate, against Plaintiff in

violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et seq. by excluding and/or

denying Plaintiff the benefits of the goods and services located on the Property by failing to

provide and/or correct the following barriers to access which Plaintiff personally observed,

encountered, and which hindered his access:

             A.      Plaintiff personally encountered inaccessible parking designated for disabled

                     use throughout the Property due to excessive slopes and pavement in

                     disrepair. Specifically, the designated parking space and access aisle in

                     front of the Michoacan Seafood Restaurant has excessive slopes.

                     Additionally, the designated parking space and access aisle adjacent to the

                     Michoacan Seafood Restaurant is in total disrepair.          Specifically, this

                     designated accessible parking space is situated on top of a sewer grate and

                     the access aisle contains pavement in severe disrepair, with large cracks,

                     divots and excessive slopes. These conditions made it difficult for Plaintiff

                     to safely park and transfer out of his vehicle, as well as increased his risk of

                     fall;

             B.      Plaintiff personally encountered inaccessible parking throughout the

                     Property due to obstructions in the designated access aisles. Specifically,

                     the access aisle in front of Boost Mobile was obstructed with an

                                                    3
       Case 4:21-cv-01469 Document 1 Filed on 05/03/21 in TXSD Page 4 of 6




                    inflatable moving advertising product and the access aisle in front of Club

                    Vertigo improperly contained a ramp. These conditions made it difficult for

                    Plaintiff to safely park and transfer out of his vehicle, as well as increased

                    his risk of fall;

              C.    Plaintiff personally encountered inaccessible parking throughout the

                    Property due to lack of signage. Specifically, there is no signage for the

                    designated disabled parking space in front of H-Town.             This made it

                    difficult for Plaintiff to identify the designated disabled parking areas;

              D.    Plaintiff personally encountered inaccessible curb ramps throughout the

                    Property due to due to excessive slopes, excessively sloped side flares and

                    pavement in disrepair.     These barriers made it difficult and unsafe for

                    Plaintiff to maneuver over the ramps and increased his risk of fall; and

              E.    Plaintiff personally encountered an inaccessible route due to lack of curb

                    ramp. Specifically, there is no curb ramp for disabled access adjacent to the

                    disabled parking spaces next to Autozone, H-Town and Washeteria. This

                    made it impossible for Plaintiff, who has mobility issues, to gain access to

                    the businesses located in this area of the Property.

        14.         Upon information and belief, there are other current violations of the ADA

and the ADA Accessibility Guidelines (“ADAAG”) at the Property, and only after a full

inspection is performed by the Plaintiff or Plaintiff’s representatives can all said violations be

identified.

        15.    To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

                                                    4
      Case 4:21-cv-01469 Document 1 Filed on 05/03/21 in TXSD Page 5 of 6




provisions of the ADA.

       16.     Independent of his intent to return as a patron to the Property, Plaintiff

additionally intends to return to the Property as an ADA tester to determine whether the barriers

to access stated herein have been remedied.

       17.     Removal of the barriers to access located on the Property is readily achievable,

structurally feasible and easily accomplishable without placing an undue burden on Defendant.

       18.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       19.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

       A.      That the Court declare that the Property owned, leased, and/or operated by

               Defendant is in violation of the ADA;

       B.      That the Court enter an Order directing Defendant to alter its facility to

               make them accessible to and useable by individuals with disabilities to the

               full extent required by Title III of the ADA;

       C.      That the Court enter an Order directing Defendant to evaluate and neutralize

               its policies and procedures towards persons with disabilities for such

               reasonable time so as to allow Defendant to undertake and complete


                                                        5
Case 4:21-cv-01469 Document 1 Filed on 05/03/21 in TXSD Page 6 of 6




      corrective procedures;

D.    That the Court award reasonable attorneys’ fees, costs (including expert

      fees), and other expenses of suit, to the Plaintiff; and

E.    That this Court award Plaintiff such other additional and proper relief as

      may be just and equitable.

                               By:   /s/ Louis I. Mussman        .




                                     Louis I. Mussman
                                     Attorney-in-charge
                                     S.D. TX No. 2274288
                                     Ku & Mussman, P.A.
                                     18501 Pines Boulevard, Suite 209-A
                                     Pembroke Pines, FL 33029
                                     Tel: (305) 891-1322
                                     Fax: (954)686-3976
                                     Louis@kumussman.com

                                     and

                                     John K. Grubb
                                     Attorney
                                     Local Counsel
                                     State Bar No. 08553500
                                     5000 Montrose Blvd., # 500
                                     Houston, Texas 77006
                                     Tel: (713) 702-1808
                                     johnkgrubb@grubblegal.com

                                     Attorneys for Plaintiff




                                            6
